ZAPPALA, Justice,
concurring.
I join in the order granting the Motion to Quash. I write separately to emphasize that conduct of an inferior court that impedes or prejudices the administration of justice will not go unchecked. Article 5, § 10(a) of the Constitution of the Commonwealth of Pennsylvania vests the general supervisory and administrative authority over all of the courts in the Supreme Court. The Supreme Court has the power to remedy any acts of an inferior court that interfere with the proper disposition of the business of the courts, and will do so in the appropriate instance.
CAPPY, J., joins in this concurring statement.